UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6197


THOMAS CURTIS HAMILTON,

                       Petitioner – Appellant,

          v.

WARDEN OF LIEBER CORRECTIONAL INSTITUTION,

                       Respondent – Appellee,

          and

SOUTH CAROLINA DEPT. OF CORRECTIONS; WILLIAM BYARS,

                       Respondents.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Mary G. Lewis, District Judge.
(5:13-cv-02506-MGL)


Submitted:   May 19, 2015                       Decided: May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Curtis Hamilton, Appellant Pro Se. Donald John Zelenka,
Senior   Assistant  Attorney  General,   James Anthony  Mabry,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Curtis Hamilton seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The    district    court      referred    this    case       to   a    magistrate      judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).                             The magistrate

judge recommended that relief be denied and advised Hamilton

that     failure     to     file     timely,     specific         objections      to    this

recommendation could waive appellate review of a district court

order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                Wright v.

Collins,     766     F.2d     841,     845-46    (4th    Cir.          1985);    see    also

Thomas v.     Arn,      474    U.S.    140     (1985).         Hamilton         has    waived

appellate review by failing to file objections after receiving

proper     notice.            Accordingly,       we   deny         a    certificate       of

appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal

contentions       are     adequately     presented      in    the      materials       before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED




                                             2